CB8E7 220 CVEROZI4WESIMSH ecuneRtze6 HiledtbiiteRD Rage oth

UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF GEORGIA

 

KEYNIN JACKELIN REYES
RAMIREZ,
PETITIONER, CASE NO.
7:20-CV-00: 224f
V.

THOMAS GILES, et al..,

RESPONDENTS.

CONSENT MOTION
TO REVISE
SCHEDULING ORDER

 

 

This Consent Motion to Revise Scheduling Order is entered into by and
between Petitioner Keynin Jackelin Reyes Ramirez and the Defendants.
For the purposes of this Scheduling Stipulation, the term Defendants shall
include all individuals sued in their official capacities as set forth in the Petition.
RECITALS
Whereas on November 17, 2020, Petitioner filed a Petition for Writ of Habeas
Corpus and Declaratory and Injunctive Relief alleging retaliation, discrimination,

and prior restraint in violation of the First and Fifth Amendments and seeking

 

I

 
ABET ZENO WORRZ24WISSNESH rRecHRERtAS Filed nO RO mage? ofG

protection as a witness in an ongoing federal investigation and release pending
adjudication.

Whereas on November 17, 2020, Petitioner filed a Motion for a Temporary
Restraining Order.

Whereas the U.S. Attorney’s Office for the Middle District of Georgia was
conflicted out of representing the Defendants in this case.

Whereas the U.S. Attorney’s Office for the Southern District of Georgia
entered a Notice of Appearance on behalf of the Defendants on November 17, 2020.

Whereas the Court set a hearing on Petitioner’s Motion for a Temporary
Restraining Order on November 20, 2020 at 10 a.m.

Whereas the Petitioner and Defendants are cooperating and conferring in good
faith to allow the Parties additional time to potentially amend the pleadings and brief
the issues prior to a TRO hearing.

NOW, THEREFORE, the Parties agree to the following terms and conditions:

1. Defendants and Petitioner request that this Court re-schedule the hearing on
the Motion for Temporary Restraining Order set for November 20, 2020 for
the week of November 30, 2020 or later.

2. Defendant will not remove Petitioner from the United States until the hearing
on the Motion for Temporary Restraining Order is heard, and will comply

with the results of any such Order once issued. Specifically, the Petitioner

 

 
CRASE7TAZOCCVERD2Z24 WISSKMSH mRecwRentz25 Filed bio) rages ate

will not be removed from the United States until the hearing on the Motion
for Temporary Restraining Order is held or later.

. The Parties stipulate that the Defendants are served in satisfaction of Federal
Rules of Civil Procedures,

. Pending approval from the Court, the Parties agree that the Petitioner may file
an Amended Petition for Writ of Habeas Corpus and Declaratory and
Injunctive Relief on or before November 22, 2020.

. Pending approval from the Court, the Parties agree that the Defendants may
file a detailed Response to the Petition for Writ of Habeas Corpus and
Declaratory and Injunctive Relief (ECF No. 1) or an Amended Petition for
Writ of Habeas Corpus and Declaratory Injunctive Relief (yet to be filed) and
to the Motion for Temporary Restraining Order (ECF Nos. 2 and 9) on or
before November 25, 2020.

. Pending approval from the Court, the Parties agree that the Petitioner may file
a Reply on or before December 1, 2020,

. The Parties jointly seek to leave of the Court to continue the hearing on the
Petitioner’s Motion for a Temporary Restraining Order, and any other pending
motions, until the week of December 1, 2020, or later, at a date and time to be

set by the Court.

 

 
CEaBE7 2E0-GURO ZA WIESE ceechnaehbeo FriledsniikeRO raged até

Respectfully submitted, this 19" day of November 2020,

{sf David N. Dreyer
David N. Dreyer,

GA Bar No. 411322

Michael T. Sterling*

GA Bar No, 745667

Dreyer Sterling LLC

437 Memorial Dr., SE, Ste. A-2
Atlanta, GA 30312

Tel: (404) 234-4447
david@dreyersterling.com

Sarah Sherman-Stokes,* MA Bar No. 682322
Boston University Immigrants’ Rights Clinic
197 Friend St., Fl. 2

Boston, MA 02114

Tel: (617) 480-9220

Sstokes@bu.edu

Counsel for Plaintiff —

*A pplication for admission pro hac vice forthcoming

BOBBY L. CHRISTINE
UNITED STATES ATTORNEY

/s/ Jason W. Blanchard

Jason W. Blanchard

Assistant United States Attorney
Southern District of Georgia
Georgia Bar No. 105620

Jason. blanchard@usdoj.gov

 

 
CBase7T:2O-QveDOZAYWICSHMSH ReCUMRSRLZS File LAMOAO Ragedaté

/s/ Shannon Heath Statkus
Shannon Heath Statkus

Civil Chief
Assistant United States Attorney
South Carolina Bar No. 70410
Shannon.statkus@usdoj.gov

Post Office Box 2017 |

Augusta, GA 30903

(706) 724-0517

Counsel for Defendants.

 
  

  

- Louis Sands 8

United States District Court

 

 
CBSSE7 7220 0VOOOZA4AWVISSIMSH DRccuneent25 Aiitediniite20 Ragediaté

CERTIFICATE OF SERVICE
I hereby certify that I have this day served this Scheduling Stipulation upon
all parties in this matter by electronic service through the PACER ECF service.

This 19° day of November, 2020.

DREYER STERLING, LLC

/s/ David N. Dreyer
David N. Dreyer

Georgia Bar No. 411322
david@dreyersterling.com
437 Memorial Drive SE
Suite A2

Atlanta, Georgia 30312
(404) 234-4447

 

 
